AFFIRMED.
This action was commenced on the 26th day of January, 1945, by Chester Bowles, Administrator of the Office of Price Administration, pursuant to § 205 (e) of the Emergency Price Control Act (56 Stat. 23) as amended (58 Stat. 632, 50 U.S.C. App. Supp. V, 901, et seq.), against Sandycrest Terraces, a corporation, to recover statutory damages *Page 148 
for overceiling rents allegedly collected by defendants in violation of the applicable rent regulations.
The facts, so far as material on this appeal, and the legal questions are the same as those set forth in the Mittleman case this day decided, wherein our views on the numerous matters therein and here involved are set forth at length, with the exception that the application for the substitution of Philip B. Fleming, Administrator of the Office of Temporary Controls, as party plaintiff, in the place and stead of Chester Bowles, Administrator of the Office of Price Administration, was made on February 17, 1947. The decision in that case is controlling in this one. Therefore the judgment appealed from is affirmed. *Page 149